Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Cayuga County [Thomas G. Leone, A.J.], entered August 23, 2012) to review a determination of respondent. The determination denied the request of petitioner to amend an indicated report.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination denying his request to amend an indicated report of maltreatment to provide instead that the report was unfounded (see Social Services Law § 422 [8] [a] [v]; [c] [ii]). Contrary to petitioner’s contention, we conclude that the hearsay evidence of maltreatment constituted substantial evidence supporting the determination (see Matter of Jeannette LL. v Johnson, 2 AD3d 1261, 1263-1264 [2003]). Although petitioner’s account of the events conflicted with the evidence presented by respondent, “it is not within this Court’s discretion to weigh conflicting testimony or substitute its own judgment for that of the administrative finder of fact” (Matter of Ribya BB. v Wing, 243 AD2d 1013, 1014 [1997]). Present— Scudder, EJ., Centra, Lindley, Sconiers and Martoche, JJ.